DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. The arguments are all focused on the presence of new limitations not previously addressed.
To address these new limitations, a few things are clarified by the Examiner.   The method provides a few order of operations in step a providing a mixture, then step b adding water to the mixture to form a slurry.  New steps f and g state to mix the slurry at a first speed and then step g states to mix the slurry at a second speed.  There is not an order to these steps as they are directed to “the slurry.”  Therefore these mixing 
Vinson teaches a method that includes taking a slurry of trichomes and non trichrome materials and mixing them together [0132] and then treating the slurry in an in-line mixer [0134]. This provides a direct teaching of two different mixing actions.  Furthermore there is an additional mixing when a dilution and mixing using a fan pump occurs [0315] and then a final combination at the head box.  There are multiple steps that read on the act of mixing the slurry, each using a different mixing component (inline mixer, fan pump, dilution, and others) which read on the claimed limitation of mixing at a first speed and also mixing at a second speed.
It is recommended to narrow the scope of what is covered by a mixing step as well as clarifying what the first and second speeds are as well if they are different. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 18-20 are rejected under 35 U.S.C. 102a1 as being by anticipated Vinson et al, US Patent Publication 2007/0011762.
Regarding claim 1, Vinson teaches a method for individualizing trichomes (see title and abstract) comprising the steps of providing a mixture of trichomes and 
Regarding claims 2-3 and 18-20, Vinson further teaches adding one or more surfactants to the slurry [102] and then using screens to select the sized trichomes desired (slotted screens reads on sieves [0099-0101].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al, US Patent Publication 2007/0011762 in view of Mohammadi et al, US Patent Publication 2017/0335512 and in further view of Cuyubamba et al, US Patent Publication 2015/0094252.
Regarding claims 4-9, 11-16, and 18 Vinson teaches the use of surfactants but only provides a couple of specific examples [0102] and not any other information in regards to the preferred surfactants utilized.
One or ordinary skill in the art at the time of the invention would have been motivated to look to the conventional art to determine the ideal surfactants to utilize.
In the same field of endeavor of separating trichomes, Mohammadi teaches that the solution that soaks and washes the trichome source includes chelating agents to control the pH [0140]. Mohammadi further teaches a most preferred range of 4-11 on the pH scale with specified teachings of the just greater than 4, which reads on the claims.
One of ordinary skill in the art at the time of the invention would have bene motivated by the teachings of Mohammadi in the Vinson reference since Vinson is merely silent to what the pH should be and would have found the teachings of a conventional range to be easily incorporated into the method.
One or ordinary skill in the art at the time of the invention would have been motivated to look to the conventional art to determine the ideal surfactants to utilize.
In the same field of endeavor of making produces form trichomes based papermaking slurries [0061], Cuyubamba teaches the use of a anionic surfactant such as alkyl ethoxy sulfate and an amphoteric surfactant such as amine oxide [0044] and nonionic surfactant such as alcohol alkoxylate [0075].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the surfactants as taught by Cuyubamba in the Vinson method as both are to the same assignee to accomplish the same goal of producing sanitary products from trichome containing pulp.
Regarding claim 17, Cuyubamba further teaches the anionic to amphoteric surfactant ratio is preferred at 2:1 to 4.5:1 [0088].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748